        Case 3:20-cv-00565-JWD-RLB         Document 28      04/15/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA


JOHNNIE HARDY, JR.
                                                 CIVIL ACTION
VERSUS
                                                 NO. 20-565-JWD-RLB
SAVAGE SERVICES
CORPORATION, ET AL.
                                        OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc. 26) dated March 26, 2021, to which no objection

was filed,

       IT IS ORDERED that the Motion to Remand (Doc. 13) filed by Plaintiff, Johnnie

Hardy, Jr., is DENIED.

       Signed in Baton Rouge, Louisiana, on April 15, 2021.


                                                S
                                      JUDGE JOHN W. deGRAVELLES
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
